Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-25, 27-32 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over figures 8 and 12 of Jennings et al. 2004/0261853 in view of Chang CA 2,576,666. Jennings discloses: A system (90) comprising: 
an extension nipple adaptor (96); that has a first end (at the end of the pointer for 96 in figure 8) and a second end (adjacent 118 in figure 8), the first end comprising an outer thread (108) and the second end comprising an adaptor head (as is the end outer surface surrounding 118 and adjacent to 116 which head connects to 92), the extension nipple adaptor having a pipe aperture (shown extending through the adaptor 96 in figures 8 and 12);
an extension nipple (92c) configured to be coupled to the extension nipple adaptor (96 as shown in figure 8) and a tub spout (28 which connects to the threads 98); 
a compression ring (120); and 
a threaded screw (106):
substantially as claimed but does not disclose the pipe aperture to have an angled surface at the first end. However, Chang teaches another pipe extension adaptor 25’ in figures 11 and 12 also with exterior outer threads having an angled surface at the entrance end at 252’ and 255’ in figure 12 for the purpose of providing a guide slope or surface as taught on page 8, lines 16-21. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the adaptor of Jennings with an angled surface at the first end as, for example, taught by Chang in order to provide a guide slope or surface.
Regarding claims 23 and 24, Jennings discloses in paragraphs 25-33 that of the various embodiments and adaptors shown in the figures, the large threads are standard, or NPT, 3/4-inch threads and the small threads are standard, or NPT, 1/2-inch threads. In figure 8 the extension nipple adaptor 96 comprises on its outer diameter the large or 3/4-inch 14 National Pipe Threads (NPT) threads as claimed and the extension nipple 92c comprises the large or 3/4 inch 14 NPT threads on a first end, the end which threads onto the extension nipple adaptor 96, and the small or 1/2-inch NPT threads on a second end at 98.
Regarding claim 25, Jennings shows the extension nipple adaptor 96 to slide over pipe 56 in figure 8 and disclosed in paragraph 34.
Regarding claims 27, 28 and 31, Jennings discloses compression ring 120 is configured to be compressed against a pipe 56 between the extension nipple adaptor 96 and the extension nipple 92c and the threaded screw 106 is configured to screw into the extension nipple adaptor 96 and to contact a pipe 56 as shown in figure 8.
Regarding claims 29 and 30, Jennings discloses the extension nipple 92c is configured to be threaded onto the extension nipple adaptor 96 and to be affixed to a tub spout via a threaded connection at 98 as seen in figure 8.
Regarding claim 32, Jennings discloses the extension nipple adapter 96 comprises a thread on a first end as are the outer diameter threads that attach to 92c in figure 8 which are adjacent the wall end at 102 and a groove or slot as claimed 118 on a second opposite end which receives the compression ring 120.
Regarding claim 36, the outer thread (108) adaptor end of Jennings comprises a threaded rod as claimed.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over figure 8 of Jennings et al. 2004/0261853 in view of Chang CA 2,576,666 as applied to claim 25 above and further in view of Bertrand et al. 6,301,727. Jennings discloses: A system (90) for supplying water to a tub spout 28 which attaches to a wall pipe 56 which is a smaller or 1/2-inch pipe as Jennings discloses in paragraphs 25-33 that of the various embodiments and adaptors shown in the figures, the large threads or diameters are standard, or NPT, 3/4-inch threads and the small threads and diameters are standard, or NPT, 1/2-inch threads wherein pipe 56 in figure 8 is the smaller 1/2-inch pipe as compared to the 3/4-inch threads on the outer diameter of 96: 
substantially as claimed but does not disclose the pipe is a copper pipe. However, Bertrand teaches another system for supplying water to a tub spout 10 which attaches to a wall pipe 18 having the wall pipe made of copper as taught on column 2, lines 39-41 for the purpose of providing a readily available corrosion resistant material for the pipe. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to manufacture the wall pipe of Jennings from copper as, for example, taught by Bertrand in order to provide a readily available corrosion resistant material for the pipe.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over figure 8 of Jennings et al. 2004/0261853 in view of Chang CA 2,576,666 as applied to claim 22 above and further in view of Zolleis 2,250,517. Jennings discloses: A system (90) for supplying water to a tub spout 28 including a first angled surface as taught in Chang substantially as claimed but does not disclose a second angled surface on the compression ring 120. However, Zolleis teaches another adaptor for connecting pipes in a plumbing system also with a rubber seal compression ring 16 having a second angled surface on the compression ring as shown in figure 3 and taught on page 1, right column, lines 33-32, for the purpose of achieving a firmer engagement with the seat. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide compression ring of Jennings with a second angled surface as, for example, taught by Zolleis in order to achieve a firmer engagement with the seat.
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered but they are not persuasive. Applicant contends that Jennings does not disclose a first angled surface. However, this feature is obvious in view of Chang as noted above.
Allowable Subject Matter
Claims 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754